Citation Nr: 0844732	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  99-08 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right renal cell carcinoma secondary 
to exposure to herbicide agents has been received.

2.  Entitlement to service connection for a spinal cord 
disorder, other than peripheral neuropathy, claimed as due to 
exposure to herbicide agents.

3.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for adenocarcinoma of 
the colon, claimed as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 1998, October 2005, and May 2007 
rating decisions.  

In the April 1998 rating decision, the RO, inter alia, denied 
the veteran service connection for right renal cell carcinoma 
and for peripheral neuropathy (claimed as a spinal cord 
disorder), each claimed as due to exposure to herbicide 
agents, as well as denied service connection for a 
psychiatric disorder.  The veteran filed a notice of 
disagreement (NOD) in October 1998, and the RO issued a 
statement of the case (SOC) later that month.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 1999.

In March 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After completing the requested 
action,  the AMC reopened but  denied on the merits the claim 
for service connection for right renal cell carcinoma  and 
continued the denial of the remaining claims (as reflected in 
a November 2005 supplemental SOC (SSOC)),, and returned these 
matters to the Board for further appellate consideration.

Regardless of the AMC's actions on the claim involving right 
renal cell carcinoma, the Board has a legal duty under 38 
U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).  Hence, the Board has 
characterized this matter as a request to reopen (as 
reflected on the title page)...

The Board further notes that,  in October 2006, the veteran 
filed a claim for service connection for PTSD.  That claim 
has not yet been adjudicated.  However, given the different 
assertions between the claim for service connection for a 
psychiatric disorder on appeal and the claim for service 
connection for PTSD, the Board finds that the claims are not 
inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Thus, the Board will 
proceed with consideration of the claim for service 
connection for a psychiatric disorder other than PTSD.(as 
reflected on the title page).

In addition, in a January 2007 rating decision, the RO 
granted service connection for peripheral neuropathy of the 
right and left upper extremities.  Peripheral neuropathy of 
the right and left lower extremities had been granted in a 
January 2004 rating decision.  Thus, the Board has 
characterized the veteran's claim involving service 
connection for a spinal cord disorder as due to e to 
herbicide agents (as reflected on the title page).

During the course of appeal, in the October 2005 rating 
decision, the RO denied the veteran service connection for 
adenocarcinoma of the colon secondary to service-connected 
diabetes mellitus.  The veteran filed an NOD in November 
2005, and the RO issued an SOC in May 2006.  The veteran 
filed a VA Form 9 in June 2006.

More recently, in the May 2007 rating decision, the RO denied 
the veteran a TDIU.  The veteran filed an NOD in June 2007, 
and the RO issued an SOC in December 2007.  The veteran filed 
a VA Form 9 in January 2008.

The Board's decision on the claim for service connection for 
a spinal cord condition, other than peripheral neuropathy, as 
due to exposure to herbicide agents is set forth below.  The 
remaining issues  are addressed in the remand following the 
order; these matters are being remanded to the RO via the AMC 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
November 2005 letter, the veteran referenced a claim for 
service connection for peripheral neuropathy of the lower 
extremities.  Service connection for peripheral neuropathy of 
the right and left lower extremities already had been 
established at that time; therefore, the Board construes the 
veteran's statement as claims for increased ratings for 
peripheral neuropathy of the right lower extremity and for 
peripheral neuropathy of the left lower extremity.  As the RO 
has not adjudicated these  matters, they are not properly 
before the Board, and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The weight of the competent, probative evidence 
establishes that the veteran does not have any spinal cord 
disorder, other than peripheral neuropathy.


CONCLUSION OF LAW

The criteria for service connection for a spinal cord 
disorder, other than peripheral neuropathy, claimed as due to 
exposure to herbicide agents, are not met.  38 C.F.R. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As regards the claim herein decided, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the April 1998 rating decision on appeal.  In this 
case, such makes sense, inasmuch as the rating action was 
issued prior to the enactment of the VCAA in November 2000.  
An April 2002 letter provided notice regarding what 
information and evidence was needed to substantiate the claim 
for service connection for a spinal cord disorder, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  A September 2004 letter specifically asked the 
veteran to send any evidence in his possession that pertains 
to the claim, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  

After issuance of the above letters, and opportunity for the 
veteran to respond, the November 2005 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the post-rating notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that the veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection for a spinal cord disorder, 
no disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing, as well as various written statements provided 
by the veteran and by his representative, on his behalf.

In the March 2004 remand, the Board, inter alia, instructed 
the AMC to ask the veteran to provide authorizations for 
release of information for two physicians identified by the 
veteran.  Accordingly, in a September 2004 letter, the AMC 
asked the veteran to complete authorization forms for the 
above named physicians.  In April 2006 correspondence, the 
veteran replied that he had previously completed the 
documents and did not provide any new authorizations.  Thus, 
the Board finds that, as the AMC substantially complied with 
the March 2004 remand directives, no further action in this 
regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this appeal, the veteran has claimed service connection 
for a spinal cord disorder secondary to exposure to herbicide 
agents.  On his December 1997 claim for benefits, the veteran 
stated that he has a nerve disorder that he described as 
"spinal" in nature.  In July 2000 correspondence, the 
veteran stated that he has peripheral neuropathy as a result 
of Agent Orange exposure.  As noted in the introduction, 
service connection for peripheral neuropathy of the lower 
extremities was granted in a January 2004 decision and 
service connection for peripheral neuropathy of the upper 
extremities was granted in a January 2007 decision.  Thus, 
the Board's analysis will focus on a neurological disability 
other than peripheral neuropathy.

Considering the evidence in light of the above, the Board 
finds that the claim for service connection for a spinal cord 
disorder, other than peripheral neuropathy, secondary to 
exposure to herbicide agents must be denied.  

The service treatment records are negative for any 
complaints, treatment, or diagnosis of a spinal cord 
disorder.  On a May 1966 separation report of medical 
history, the veteran's only complaint was regarding tooth or 
gum trouble.  A record dated later that month reflects that 
there has been no change in the veteran's medical condition 
since the separation examination.

A September 2003 MRI report reflects disorders of the 
cervical and lumbar segments of the spine.

The report of a December 2003 VA examination of the 
peripheral nerves reflects complaints of numbness in the 
lower extremities, cramps at night, and a burning sensation, 
particularly in the lower extremities; and the opinion that 
the veteran's symptoms are compatible with peripheral 
neuropathy of the lower extremities.

The report of a  November 2004 VA examination of neurological 
disorders reflects diagnoses of diabetic peripheral 
neuropathy of the lower extremities and degenerative 
multilevel discogenic lumbar disease unrelated to diabetic 
peripheral neuropathy and without clinical or neurological 
evidence of cord or radicular involvement.

The report of a November 2004 VA examination of the spine 
reflects complaints of cervical and low back pain.  After a 
review of the record and examination of the veteran, the 
examiner provided diagnoses of cervical and low back 
disabilities and opined that they are not caused by or the 
result of active service or exposure to herbicide agents.

On October 2006 VA examination of the peripheral nerves, the 
veteran complained of cramps in the hands and feet, numbness 
in the hands, and tingling in the hands and feet.  
Examination revealed adequate muscle tone in all extremities 
with 4 or 5/5 strength, decreased sensation in both upper and 
lower extremities, and +1 or +2 reflexes in all extremities.  
The examiner noted that an electrodiagnostic study of the 
upper extremities showed carpal tunnel in the right side and 
sensory peripheral neuropathy in the left side.  The examiner 
then provided diagnoses of peripheral neuropathy of the lower 
extremities, carpal tunnel in the right side, and sensory 
peripheral neuropathy in the left side, all of which she 
related to diabetes.

A September 2007 VA treatment note reflects that neurological 
evaluation revealed no gross motor or sensory deficit.

Given the above, the Board finds that the competent, 
probative evidence establishes that the veteran does not have 
a spinal cord disorder, other than peripheral neuropathy, 
secondary to exposure to herbicide agents.  See Hayes, 5 Vet. 
App. at 69-70 (citing Wood, 1 Vet. App. at 192-93).  The only 
neurological diagnoses have been of peripheral neuropathy and 
carpal tunnel syndrome, both of which already are service-
connected.  Of note, the December 2003 VA examiner related 
all of the veteran's symptoms to the peripheral neuropathy of 
the lower extremities.  Further, the November 2004 
neurological examiner indicated that there was no evidence of 
spinal cord involvement.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the 
competent, probative evidence establishes that the veteran 
does not have the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
claim for service connection for a spinal cord disorder, 
other than peripheral neuropathy, secondary to exposure to 
herbicide agents must be denied because the first essential 
criterion for a grant of service connection-current evidence 
of a chronic disability upon which to predicate such grant-
has not been met.  

To the extent that the veteran is claiming service connection 
for cervical and lumbar spine disabilities, the Board finds 
that those disabilities have not been found to be related to 
service or exposure to herbicide agents.  Service treatment 
records are negative for any related complaints, findings, or 
diagnoses, and the November 2004 VA spine examiner opined 
that the veteran's cervical and low back disabilities are not 
caused by or the result of active service or exposure to 
herbicide agents.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence or opinion that 
supports a finding of service connection for cervical or 
lumbar spine disability on any basis.

In addition to the medical evidence, the Board has considered 
the assertions advanced by and on the veteran's behalf; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to possess appropriate medical training or expertise, 
neither the veteran nor his representative is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a spinal cord disorder other than peripheral 
neuropathy, to include as due to exposure to herbicide 
agents, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for a spinal cord disorder, other than 
peripheral neuropathy, claimed as due to exposure to 
herbicides, is denied.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claims is warranted, 
even though such will, regrettably, further delay an 
appellate decision on these claims.

As for the claim for a TDIU, the veteran has been granted 
service connection for diabetic nephropathy (rated as 30 
percent disabling), right carpal tunnel syndrome/peripheral 
neuropathy of the right upper examiner (rated as 30 percent 
disabling), diabetes mellitus (rated as 20 percent 
disabling), peripheral neuropathy of the left upper extremity 
(rated as 20 percent disabling), peripheral neuropathy of the 
left lower extremity (rated as 10 percent disabling), 
peripheral neuropathy of the right lower extremity (rated as 
10 percent disabling), and erectile dysfunction (rated as 0 
percent disabling); the combined rating of 80 percent.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

While the veteran does not meet the percentage criteria of 38 
C.F.R. § 4.16(a)-no single disability rated as 40 percent or 
more-the record contains a medical opinion indicating that 
he is unemployable due, in part, to his service-connected 
disabilities.  An August 2007 VA psychiatric progress note 
reflects the veteran's concern over his multiple medical 
problems, including his recent bout with rectal and colon 
cancer, and the psychiatrist's opinion that the veteran is 
unemployable due to his medical and mental conditions.

Given the foregoing,  the Board finds that the RO should 
arrange for the veteran to undergo further VA examination, by 
a physician, to obtain a medical opinion as to whether he is 
rendered unemployable solely as a result of his service-
connected disabilities.   The examiner should clearly opine 
whether the veteran's service- connected disabilities, either 
individually or in concert, render him unable to obtain or 
retain substantially gainful employment. 

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

With respect to the petition to reopen and the claim for 
service connection for adenocarcinoma of the colon, claimed 
as secondary to service-connected diabetes mellitus, the 
Board notes that all notification action needed to fairly 
adjudicate the claims has not been accomplished.  

During the pendency of the petition to reopen the claim for 
service connection for right renal cell carcinoma secondary 
to exposure to herbicide agents, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant must 
be notified of both the criteria to reopen a claim for 
service connection-to include a discussion of the basis for 
the prior denial-as well as the criteria to establish the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  While a September 2004 AMC letter 
provided notice of the appropriate legal definition of new 
and material evidence, a generic notice of this type is not 
sufficient.  The veteran has not been provided with a 
specifically tailored notice letter explaining what was 
needed to reopen the claim for service connection for right 
renal cell carcinoma as secondary to exposure to herbicide 
agents, in light of the prior deficiencies in the claim.

As for the claim for service connection for adenocarcinoma of 
the colon, claimed as secondary to service-connected diabetes 
mellitus, while a September 2005 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate a claim for service connection on a 
direct basis, the veteran has not been provided notice as to 
how to substantiate a claim on a secondary basis.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Accordingly, the RO should, through a VCAA-compliant 
notice,  give the veteran another opportunity to present 
information/evidence pertinent to the claims on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the veteran meets the requirements 
Dingess/Hartman (cited to and discussed earlier).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

With respect to the claim for service connection for a 
psychiatric disorder other than PTSD, a November 2004 VA 
examination for mental disorders provides a diagnosis of 
depressive disorder and reflects the opinion that the 
veteran's neuropsychiatric condition is related to his right 
renal cell carcinoma.  As any decision with respect to the 
aforementioned request to reopen the claim for service 
connection for right renal cell carcinoma as secondary to 
exposure to herbicide agents may affect the outcome of the 
psychiatric disorder claim, the claims are inextricably 
intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the request to reopen and 
the claim for service connection for a psychiatric disorder 
should be considered together, it follows that, any Board 
action on the psychiatric disorder claim, at this juncture, 
would be premature.  Hence, a remand of this matter is 
warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman and 
Kent (cited to above) and informs the 
veteran of the information and evidence 
needed to substantiate a claim based on 
secondary service connection, as 
appropriate.  The RO should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should arrange for the 
veteran to undergo a VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, , the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


